                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

In Re:
Thomas Francis Young and
Connie Angelina Young,

       Debtors.                                              Bankruptcy Case No. 20-11844-t11


Thomas Francis Young and
Connie Angelina Young,

       Appellants.                    U.S. District Court Appeal No. Civ. 21-309 JCH/KRS


                  ORDER DIRECTING APPELLANT TO CURE DEFECTS

       THIS MATTER is before the Court on the bankruptcy clerk’s Notice of Inability to

Transmit Record on Appeal, (Doc. 3), filed April 26, 2021. Appellants Thomas Francis Young

and Connie Angelina Young filed this bankruptcy appeal on April 6, 2021. (Doc. 1). Pursuant

to Fed. R. Bankr. P. 8009, appellants must file a designation of the items to be included in the

record on appeal and a statement of the issues to be presented within 14 days after the notice of

appeal becomes effective or an order granting leave to appeal is entered. Fed. R. Bankr. P.

8009(a)(1)(A), (B); see also Fed. R. Bankr. P. 8002(a)(1) (Unless a party files a motion that may

have an effect on the time to appeal, a notice of appeal must be filed with the bankruptcy clerk

within 14 days after entry of the judgment, order, or decree being appealed). According to the

bankruptcy clerk, Appellants had until April 20, 2021, to file their designation of items to be

included in the record on appeal and a statement of the issues, but failed to file either document

with the bankruptcy court. (Doc. 3). Appellants further failed to pay the required filing fee. Id.

Accordingly, the bankruptcy clerk filed a Notice of Inability to Transmit Record on Appeal. Id.
       IT IS THEREFORE ORDERED that to avoid dismissal of this action, Appellants shall

submit their designation of items to be included in the record on appeal and statement of issues

to be presented as required by Fed. R. Bankr. P. 8009 and pay the required appeal filing fee, or

provide the Court with a written explanation showing good cause why they failed to do so, on or

before May 14, 2021. Failure to respond to this order may result in the dismissal of this

bankruptcy appeal without further notice.

       IT IS SO ORDERED.



                                                     _______________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE
